United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3075
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                     Albert L. Woods, also known as J. Rock

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: May 16, 2013
                               Filed: June 25, 2013
                                 ____________

Before SHEPHERD, BEAM, and MELLOY, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

      Albert L. Woods pled guilty to one count of distribution of 28 grams or more
of cocaine base and one count of distribution of marijuana, both in violation of 21
U.S.C. § 841(a)(1) and (b)(1). The district court1 sentenced him to the statutory

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
mandatory minimum of 60 months imprisonment on count one, see 21 U.S.C.
§ 841(b)(1)(B)(iii), and to a concurrent 60 months imprisonment on count two,
resulting in a total sentence of 60 months imprisonment. Woods appeals his sentence.
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                            I.

       In 2002, Woods was convicted in Nebraska state court of two counts of assault
and two counts of use of a weapon to commit a felony. He remained in state custody
for these convictions until March 2010, when he was released on parole. In April
2011, while Woods was still on parole for the 2002 convictions, Nebraska charged
Woods with burglary, making terroristic threats, and use of a firearm to commit a
felony after Woods allegedly broke into an ex-girlfriend’s house and threatened her
with a gun. Nebraska revoked Woods’s parole in May 2011 due to these new charges,
and he returned to state custody with a tentative discharge date of September 2013.
Nebraska eventually dismissed the new charges, but Woods remained in Nebraska
custody and continued to serve his parole revocation sentence.

      Meanwhile, in October and December 2010, Woods sold drugs to cooperating
witnesses. As a result of this conduct, a federal grand jury indicted him in February
2012 for one count of distributing cocaine base and one count of distributing
marijuana. Woods pled guilty to these federal charges in May 2012 and was
sentenced in August 2012. Because Woods was in Nebraska state custody serving his
parole revocation sentence throughout the federal proceedings, Woods appeared in
federal court pursuant to a writ of habeas corpus ad prosequendum.

      At Woods’s federal sentencing hearing, his attorney told the court that Woods
was currently in state custody and asked the court to “take a look at that credit . . . and
do whatever you think is right with it but I think you should consider that and sentence



                                           -2-
him at the low end of the guideline range.”2 Appellant’s App. 32. The district court
acknowledged that Woods already was in state custody and said that Woods would
“not receive any credit for time served prior to the date of the imposition of this
[federal] sentence.” Id. at 33. However, the district court ordered Woods’s federal
sentence to “run concurrent with [the remaining] portion of the [state] sentence from
this date forward.” Id.

                                           II.

      Woods brings ineffective-assistance and sentencing-error claims.

                                           A.

       Woods first argues his trial counsel was ineffective for (1) failing to attempt to
transition him from state to federal custody after the state charges underlying his
parole revocation were dismissed and (2) failing to request credit towards his federal
sentence for time previously served in state detention. “Claims of ineffective
assistance of counsel, however, are usually best litigated in collateral proceedings.
We will consider ineffective-assistance claims on direct appeal only where the record
has been fully developed, where not to act would amount to a plain miscarriage of
justice, or where counsel’s error is readily apparent.” United States v. Ramirez-
Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (internal citation omitted). Here,
Woods did not raise the ineffective-assistance issue below, and there was no
evidentiary hearing to develop the facts relevant to these claims. Because Woods “has


      2
       Woods’s attorney also incorrectly stated at sentencing that the Nebraska
“parole was violated because of this [federal drug] incident so he has received some
punishment on this – on this incident.” Appellant’s App. 32. On appeal, however,
both Woods and the government have clarified that Woods’s state parole was revoked
due to the unrelated state charges filed in April 2011. See Appellant’s Br. 1, 3, 9;
Appellee’s Br. 3-6, 12, 20.

                                          -3-
not shown that the record is sufficiently developed to address his ineffective assistance
arguments or that a miscarriage of justice will result if we decline to do so at this
juncture,” we decline to address his ineffective-assistance claims. See United States
v. Wohlman, 651 F.3d 878, 887 (8th Cir. 2011).

                                           B.

       Woods next argues that the district court committed procedural error by
(1) failing to give him “credit” towards his federal sentence for time spent in state
custody after the state charges underlying his parole revocation were dismissed;
(2) presuming the guideline range was reasonable; (3) failing to adequately consider
the sentencing factors set forth in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3584(b); and
(4) failing to adequately explain the reasons for imposing the particular sentence.

                                           1.

       Woods argues that United States Sentencing Commission, Guidelines Manual,
§5G1.3 authorized the district court to grant him “credit” for time spent in state
custody. Because Woods did not raise any arguments concerning section 5G1.3
below, we review only for plain error. See United States v. Franklin, 695 F.3d 753,
757 (8th Cir. 2012). To prevail under plain error review, a defendant must show (1)
error (2) that was plain and (3) affected the defendant’s substantial rights. Id.

       Woods’s argument fails because he cannot show that the district court
committed any error, much less plain error. Subsection (b) of section 5G1.3 provides,
in relevant part:

      If . . . a term of imprisonment resulted from another offense that is
      relevant conduct to the instant offense of conviction under the provisions
      of subsections (a)(1), (a)(2), or (a)(3) of §1B1.3 (Relevant Conduct) and

                                          -4-
      that was the basis for an increase in the offense level for the instant
      offense under Chapter Two (Offense Conduct) or Chapter Three
      (Adjustments) . . . the court shall adjust the sentence for any period of
      imprisonment already served on the undischarged term of imprisonment
      if the court determines that such period of imprisonment will not be
      credited to the federal sentence by the Bureau of Prisons . . . .

USSG §5G1.3(b).

       As a threshold matter, section 5G1.3(b) does not authorize a district court to
grant “credit” for time served because “[t]he Bureau of Prisons is responsible for
computing the sentencing credit after the defendant has begun serving his sentence.”
United States v. Tindall, 455 F.3d 885, 888 (8th Cir. 2006). Rather, subsection (b)
instructs a district court to “adjust” a defendant’s sentence to account for undischarged
terms of imprisonment under the specific circumstances identified in the guideline.
See USSG §5G1.3(b).

       None of those circumstances were present here.3 At the time of Woods’s
federal sentencing hearing, he was in state custody serving a state parole revocation
sentence. Woods was paroled in March 2010 on his 2002 Nebraska state convictions
of assault and use of a weapon to commit a felony. That parole was revoked based on
April 2011 charges of burglary, making terroristic threats, and use of a firearm to
commit a felony. None of this is “relevant conduct” to his federal drug convictions,
both of which are based on drug sales to cooperating witnesses in October and
December 2010. Nor did any of this conduct serve as “the basis for an increase in the
offense level for the instant offense.” Thus, subsection (b) does not apply to Woods.

      3
       Because we conclude that section 5G1.3(b) does not apply to Woods, we need
not address his argument that this section permits a district court to “adjust” a sentence
downward even when a defendant is subject to a statutory mandatory minimum under
21 U.S.C. § 841(b)(1)(B).

                                           -5-
      The guidelines specify that “[s]ubsection (c) applies in cases in which the
defendant was on federal or state probation, parole, or supervised release at the time
of the instant offense and has had such probation, parole, or supervised release
revoked.” USSG §5G1.3, comment. (n.3(C)). Woods fits squarely within this
description because he committed his federal offense while he was on parole for
unrelated state convictions, and the state subsequently revoked his parole. Woods
argues that his parole revocation should have been dismissed when the new state
charges underlying that revocation were dismissed. However, it is undisputed that this
did not happen, and that Woods remained in Nebraska custody serving his parole
revocation sentence. Thus, subsection (c) applies to Woods. See id.

       Under subsection (c), “the sentence for the instant offense may be imposed to
run concurrently, partially concurrently, or consecutively to the prior undischarged
term of imprisonment.” USSG §5G1.3(c), p.s. Moreover, “[u]nlike subsection (b),
subsection (c) does not authorize an adjustment of the sentence for the instant offense
for a period of imprisonment already served on the undischarged term of
imprisonment.” USSG §5G1.3, comment. (n.3(E)). The district court refused to
adjust Woods’s sentence for time served, but did order his federal sentence to run
concurrently with the remaining portion of his state sentence. In short, the district
court did not err, but rather correctly followed the procedure established in section
5G1.3. Thus, Woods is not entitled to relief on his first procedural error argument.

                                          2.

       Woods further argues that the district court committed procedural error
by presuming the reasonableness of the guideline range, failing to adequately consider
the relevant sentencing factors, and failing to adequately explain the reasons for
imposing the particular sentence. To the extent any of these challenges relate to the
district court’s failure to discuss section 5G1.3, we reject them for the reasons
explained above. To the extent he raises more generalized challenges, we need not

                                         -6-
decide whether the district court erred because we hold that any error was harmless.
A procedural error at sentencing is harmless if it “does not affect substantial rights.”
United States v. Henson, 550 F.3d 739, 740 (8th Cir. 2008). When a defendant brings
a procedural error challenge, the government bears the burden of showing the error
“did not substantially influence the outcome of the sentencing proceeding.” United
States v. Woods, 670 F.3d 883, 886 (8th Cir. 2012) (internal quotation marks
omitted).

       Woods received the statutory mandatory minimum of five years imprisonment.
“In the absence of a government motion, a district court is without authority to impose
a sentence below a statutory minimum.” United States v. Freemont, 513 F.3d 884,
888 (8th Cir. 2008). Because section 5G1.3(c) did not authorize the district court to
adjust Woods’s sentence for time served, and because the district court lacked
authority to sentence Woods below the mandatory minimum, Woods received the
shortest sentence he possibly could have received under the circumstances of his case.
Consequently, any procedural error did not affect Woods’s substantial rights.

                                          C.

      Woods lastly argues his sentence is substantively unreasonable. We review the
substantive reasonableness of a sentence for abuse of discretion. See United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

      As explained above, Woods received the statutory mandatory minimum
sentence. Further, the district court was lenient in ordering Woods’s federal sentence
to run concurrent with the remaining portion of his Nebraska parole revocation
sentence, because the guidelines recommend a consecutive sentence under these
circumstances. See USSG §5G1.3, comment. (n.3(C)). Woods’s sentence is not
substantively unreasonable.



                                          -7-
                            III.

Accordingly, we affirm.
               ______________________________




                            -8-